One of the principal elements upon which an award of alimony should be based is the standard of living maintained by the parties (Hearst v. Hearst, 3 A D 2d 706, affd. 3 N Y 2d 967; Phillips v. Phillips, 1 A D 2d 393, 396). What constitutes that standard in this matrimonial action is not entirely clear from the record and should be resolved upon full development of the facts at the trial. The defendant’s appeal from the Special Term order is modified to the extent of reducing the temporary alimony to $1,000 per month, plus the continued payments by the husband of mortgage interest and amortization, real estate taxes and insurance on the property owned by him and now occupied by his wife and child. As modified the order is otherwise affirmed. On the cross appeal, the order is affirmed, without costs. Settle order.
Concur — Rabin, J. P., Frank, Valente, McNally and Stevens, JJ.